Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           Claims 12 and 20 are rejected under 35 U.S.C. 102 (a) 1 as being anticipated by Yoo et al. (U.S. PG-Publication # 2016/0205679).

Consider claim 12, Yoo et al. clearly disclose receiving uplink data sent by a terminal; and sending downlink HARQ feedback information of the uplink data to the terminal in one or more time domain units next to a unit for receiving the uplink data sent by the terminal (par. 71 (A transmission on the eCC (e.g., granted by one downlink assignment) may contain multiple code blocks and HARQ feedback for the eCC may be provided as block ACK/NACK information via a PCell….. If the PCell is a time division duplex (TDD) PCell, the HARQ feedback for transmissions that complete in subframe k may be transmitted on an uplink control channel or data channel of the PCell at a first uplink subframe of the PCell after fixed offset from subframe k); EN: It would be obvious the same approach can be used by a base station to send HARQ ACK/NACK to a terminal for the uplink data. See fig. 6).




         Consider claim 20, and as applied to claim 12 above, Yoo et al. clearly disclose a base station, comprising:
         a processor (fig. 17, par. 196 (The device 1605-a may also be a processor. The device 1605-a may include a base station receiver 1610-a, a base station eCC control information component 140-b, or a base station transmitter 1620-a); and
         a memory for storing instructions executable by the processor, wherein the processor is configured to perform operations of the HARQ feedback method (fig. 6, par. 141 (The base station 105-g may send a DL ACK/NACK 620 on the PCell in response to the UL data 615). 

   



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



            Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995).


          Consider claims 1 and 13, Xiong et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback indication method, applied to a base station, the method comprising: 
         sending signaling for triggering dynamic HARQ feedback to a terminal (par. 135 (one field in the DCI or Medium Access Control Control Element (MAC-CE) may be used to indicate which CC may be used for the transmission of PUCCH carrying HARQ feedback));
         the first signal includes a first stage downlink control information 
signal (DCI) on the PDCCH)), 
         the signaling for triggering dynamic HARQ feedback comprises RRC signaling or media access control (MAC) control element (CE) (par. 135 (one field in the DCI or Medium Access Control Control Element (MAC-CE) may be used to indicate which CC may be used for the transmission of PUCCH carrying HARQ feedback))); and
         
          However, Xiong et al. do not specifically disclose configuring a timing relationship between a first time domain unit where downlink data is configured and a second time domain unit for an uplink HARQ feedback of the downlink data in control information 
          In the same field of endeavor, Park et al. clearly show: 
          configuring a timing relationship between a first time domain unit where downlink data is configured and a second time domain unit for an uplink HARQ feedback of the downlink data in control information (par. 61 ( defining a timing 
relationship between DCI and corresponding DL/UL data timing and a timing relationship between DL data reception and corresponding HARQ ACK/NACK feedback timing)), and 
         sending the downlink data and the control information configured with the timing relationship to the terminal (par. 61 ( defining a timing relationship 
between DCI and corresponding DL/UL data timing and a timing relationship between DL data reception and corresponding HARQ ACK/NACK feedback timing)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a hybrid automatic repeat request (HARQ) feedback indication method, as taught by Xiong, and show configuring a timing relationship between a first time domain unit where downlink data is configured and a second time domain unit for an uplink HARQ feedback of the downlink data in control information, as taught by Park, so that HARQ feedback can be handled more efficiently. 






            Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995), and in view of prior art of record 3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”. 


          Consider claim 2, and as applied to claim 1 above,
                         claim 14, and as applied to claim 13 above, 
Xiong et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback indication method as described.
          However, Xiong et al. do not specifically disclose the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable. 
          In the same field of endeavor, ZTE et al. clearly show:                   
          wherein the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable (section 2.2 (To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel. The resource elements for this indication information can be determined according a predefined rule, so there is no extra control information needed in the PDCCH for this purpose. The resource elements for notifying the HARQ timing and PUCCH resources are always located at the front of those resource elements to which the gNB is mapping the downlink data)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a hybrid automatic repeat request (HARQ) feedback indication method, as taught by Xiong, and show the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable, as taught by ZTE, so that HARQ feedback can be handled more efficiently. 



          Consider claim 3, and as applied to claim 1 above,
                         claim 15, and as applied to claim 13 above,
Xiong et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback indication method as described.
          However, Xiong et al. do not specifically disclose the timing relationship comprise one or more values.
          In the same field of endeavor, ZTE et al. clearly show
          wherein the control information is radio resource control (RRC) signaling, MAC CE, or physical layer signaling, and the timing relationship comprise one or more values (section 1 (Agreement:  Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values. The set of values is configured by higher layer); section 2 (In LTE, the minimum HARQ timing is a fixed value. The PUCCH resource for HARQ feedback is implicitly mapped from the PDCCH resource or explicitly configured by RRC signalling); EN: The term “higher layer” refers to RRC). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a hybrid automatic repeat request (HARQ) feedback indication method, as taught by Xiong, and show the timing relationship comprise one or more values, as taught by ZTE, so that HARQ feedback can be handled more efficiently. 







            Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995), and in view of Hao et al. (U.S. PG-Publication # 2014/0177491).



           Consider claims 6 and 16, they are being rejected for the same reasons as set forth in claim 1, except parsing the timing relationship from the control information.
          In the same field of endeavor, Hao et al. clearly show: 
          parsing the timing relationship from the control information (par. 91 (the parsing module is configured to: parse a Hybrid Automatic Repeat Request (HARQ) timing relationship specified in a notification sent by a base station));                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a HARQ feedback indication method, as taught by Xiong, and show parsing the timing relationship from the control information, as taught by Hao, so that HARQ feedback can be handled more efficiently.




            Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995), and Hao et al. (U.S. PG-Publication # 2014/0177491), and 3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”, and in view of Hao et al. (U.S. PG-Publication # 2014/0177491).

         Consider claim 7, and as applied to claim 6 above,
                        claim 17, and as applied to claim 16 above,
Xiong et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback indication method as described.
          However, Xiong et al. do not specifically disclose detecting an information domain of a fixed length or a configurable length at the fixed location of the DCI, to obtain the timing relationship.
          In the same field of endeavor, ZTE et al. clearly show 
          wherein the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable, the parsing the timing relationship from the control information (section 2.2 (To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel. The resource elements for this indication information can be determined according a predefined rule, so there is no extra control information needed in the PDCCH for this purpose. The resource elements for notifying the HARQ timing and PUCCH resources are always located at the front of those resource elements to which the gNB is mapping the downlink data)) comprises:
          detecting an information domain of a fixed length or a configurable length at the fixed location of the DCI, to obtain the timing relationship (section 2.2 (For different UEs, the size of the value set may vary. To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a hybrid automatic repeat request (HARQ) feedback indication method, as taught by Xiong, and show detecting an information domain of a fixed length or a configurable length at the fixed location of the DCI, to obtain the timing relationship, as taught by ZTE, so that HARQ feedback can be handled more efficiently. 




            Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995), and Hao et al. (U.S. PG-Publication # 2014/0177491), and in view of Bergstrom et al. (U.S. PG-Publication # 2017/0373801).


          Consider claim 8, and as applied to claim 6 above, 
                         claim 18, and as applied to claim 16 above,
they are being rejected for the same reasons as set forth in claims 1 and 3, except:
the timing relationship is one value and the timing relationship are a plurality of values.
          In the same field of endeavor, Bergstrom et al. clearly show:                   
          the timing relationship is one value (par. 10 (receiving Downlink Control Information (DCI) from a radio access node in a first subframe T. The DCI comprises an indication of a HARQ timing offset K)), and 
          the timing relationship are a plurality of values (par. 13 (the indication of the HARQ timing offset K is a value for the HARQ timing offset K. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a predefined value. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a preconfigured value. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a predetermined minimum HARQ timing offset of the wireless device. In other embodiments, the indication of the HARQ timing offset K is a value X, wherein the HARQ timing offset K is a function of the value X));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a HARQ feedback indication. method, as taught by Xiong, and show the timing relationship is one value and the timing relationship are a plurality of values, as taught by Bergstrom, so that HARQ feedback can be handled more efficiently.



            Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. PG-Publication # 2020/0022175), in view of Park et al. (U.S. PG-Publication # 2002/0081995), and Hao et al. (U.S. PG-Publication # 2014/0177491), and in view of prior art of record3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”.  


          Consider claim 10, and as applied to claim 6 above, Xiong et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback indication method as described.
          However, Xiong et al. do not specifically disclose obtaining a default timing relationship 
          In the same field of endeavor, ZTE et al. clearly show:                   
           before the received signaling for triggering dynamic HARQ feedback takes effective, obtaining a default timing relationship and sending the uplink HARQ feedback information of the downlink data to the base station in a corresponding time domain unit according to the default timing relationship and the time domain unit where the downlink data is configured (section 2.1, fig. 1 (In that figure, the HARQ feedback for downlink slot#2, slot#3 and slot#4 is transmitted in the uplink slot#5. For the other slots, the timing relationship between DL data reception and the corresponding acknowledgement is n+1, which is the minimum HARQ timing and also considered as a default value). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a hybrid automatic repeat request (HARQ) feedback indication method, as taught by Xiong, and show obtaining a default timing relationship, as taught by ZTE, so that HARQ feedback can be handled more efficiently. 




                                       Response to Amendment


            Applicant's arguments filed on 12/7/2021, with respect to claim 1, on pages 7-10 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that ZTE does not teach or suggest “sending signaling for triggering dynamic HARQ feedback to a terminal,” and “wherein the control information comprises downlink control information (DCI), the signaling for triggering dynamic HARQ feedback comprises RRC signaling or media access control (MAC) control element (CE)”. The Examiner has modified the response with a new reference which provides “sending signaling for triggering dynamic HARQ feedback to a terminal,” and “wherein the control information comprises downlink control information (DCI), the signaling for triggering dynamic HARQ feedback comprises RRC signaling or media access control (MAC) control element (CE)”. See the above rejections of claim 1, for the relevant interpretation and citations found in Xiong and Park, disclosing the missing limitation.

                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 12, 2022